Citation Nr: 0503932	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  01-03 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic myelogenous 
leukemia secondary to exposure to ionizing radiation.

2.  Entitlement to an increased evaluation for post-
concussion headaches, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and R.S.



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from March 1982 to February 
1987.  This case was remanded by the Board of Veterans 
Appeals (the Board) in March 2004 to the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO) for additional development.  

The issues on appeal are being remanded to the RO via the 
Appeals Management Center in Washington, DC.


REMAND

In its March 2004 remand, the Board directed the RO to " . . 
. review the record and ensure that all development actions 
have been conducted and completed in full, including all 
development required under 38 C.F.R. § 3.311, including, but 
not limited to, that which may be required pertaining to 
radiation dose information under 38 C.F.R. § 3.311(a)" and 
to obtain a VA examination of the veteran's service-connected 
headaches, to include an opinion that addresses " . . . 
whether, and how often, the veteran's headaches involve 
prostrating attacks and whether they are productive of severe 
economic inadaptability."  Additionally, the RO was to 
provide the veteran with a Supplemental Statement of the Case 
that included a discussion of the relevance of 38 C.F.R. 
§ 3.321(b)(1) to his service-connected headaches.

As noted by the Board in its March 2004 remand, 38 C.F.R. § 
3.311 provides that when it is contended that a radiogenic 
disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature 
of the radiation dose or doses and that in claims other than 
those pertaining to atmospheric nuclear weapons tests or 
occupation of Hiroshima or Nagasaki, the Under Secretary for 
Health will be responsible for preparation of a dose 
estimate.  See 38 C.F.R. 
§ 3.311(a) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  Because 
there is no radiation dose estimate on file, because the June 
2004 VA examination report did not address whether the 
veteran's headaches involved prostrating attacks and whether 
they are productive of severe economic inadaptability, and 
because there is no discussion in the July 2004 Supplemental 
Statement of the Case on 38 C.F.R. § 3.321(b)(1), the Board 
finds that the RO did not comply with the terms of the 
Board's March 2004 remand.  Because the RO has not fulfilled 
its obligations, it would potentially be prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the above, this case is being remanded for the 
following actions:  

1.  The VA examiner who examined the 
veteran in June 2004 should be requested 
to review the claims file and describe all 
symptomatology due to the veteran's 
service-connected headaches, to include 
whether, and how often, the veteran's 
headaches involve prostrating attacks and 
whether they are productive of severe 
economic inadaptability.  The VA claims 
folder, including a copy of this Remand, 
must be made available to, and reviewed 
by, the examiner.  The rationale for each 
opinion expressed should also be provided.  
The report prepared should be typed.  If 
the VA examiner who examined the veteran 
in June 2004 is unavailable, or if the 
examiner is unable to provide the opinion 
based on the medical evidence of record, 
the veteran must be scheduled for an 
appropriate VA examination to determine 
the current severity of his service-
connected headaches.  The VA claims file, 
must be made available to, and reviewed 
by, the examiner.  Any necessary tests or 
studies should be conducted, and all 
findings should be reported in detail.  
The examiner must describe all 
symptomatology due to the veteran's 
service-connected headaches, to include 
whether, and how often, the veteran's 
headaches involve prostrating attacks and 
whether they are productive of severe 
economic inadaptability.  The rationale 
for each opinion expressed should also be 
provided.  The report prepared should be 
typed.

2.  The RO must comply with the 
development actions required under 38 
C.F.R. § 3.311, to include the required 
radiation dose estimation under 38 C.F.R. 
§ 3.311(a).  

3.  After the above, the RO should 
readjudicate the veteran's claims for 
service connection for myelogenous 
leukemia as secondary to exposure to 
ionizing radiation and for an increased 
evaluation for service-connected 
headaches, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case, which 
should include a discussion of the 
relevance of 38 C.F.R. § 3.321(b)(1) 
(2004) to his service-connected headaches, 
and given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded herein.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


FINALLY, THE BOARD NOTES THAT THE VETERAN IS CURRENTLY 
DIAGNOSED WITH LEUKEMIA.  Hence, this claim must be afforded 
expeditious treatment by the RO.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) 
(Historical and Statutory Notes); see M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



